DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 5/21/2021 amended claim 16.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejection over Kusayanagi and the 35 USC 103 rejection over Kusayanagi in view of Okamoto from the office action mailed 4/23/2021; therefore these rejections are withdrawn.  A new ground of rejection necessitated by applicants’ amendments is set forth below.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 16-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kuysayanagi et al., JP Publication No. 04-046849 (hereinafter referred to as Kusayanagi) in view of Braun et al., US Patent Application Publication No. 2013/0283559 (hereinafter referred to as Braun).    
	Regarding claims 16-33, Kuysayanagi discloses a wiper blade rubber having a lip portion (16) in which surface layer materials (41 and 42) serve as coating layers provided on a rubber base material (40), wherein the coating layers include a first coating layer (41) and a second coating layer (42) and in the lip portion, the first coating layer is fixed to a portion of the rubber base material, and the second coating layer is fixed to another portion of the rubber base material wherein the second coating layer is softer than the first coating layer (as recited in claims 1 and 3) (Pages 5-7 and see Figures 13-14).  
	Kuysayanagi discloses all the limitations discussed above and further discloses that blade deformation is adjusted by adjusting the hardness and rigidity of the first and second layer materials.  Kuysayanagi also discloses that the surface area of a rubber base material to which a first surface layer material is fixed and the surface area of a rubber base materials to which a second surface layer material is fixed are substantially 50:50 and therefore a ratio of 40:60-70:30 would have been obvious.  Kuysayanagi discloses that the thickness of a second surface layer material is substantially equal to that of the first surface layer and could therefore the second layer could be set at half or 
Braun discloses a coating with two layers (as recited in claim 16) (Para. [0057]) is provided on a rubber base material to construct a wiper blade (see Abstract and Para. [0011]), blade deformation can be adjusted by adjusting the hardness of the coating layer (Para. [0030]), the thickness of the first layer is small in order to promote the penetration of the ion treatment. The purpose of this layer is to generate a surface roughness which will promote the adhesion of the second layer.  The thickness of this first layer may be between 1 and 15 microns.  The second layer is a layer comprising a binder and a filler, for which the weight fraction of filler will be relatively high with respect to the weight fraction of binder so as to maximize the performances of reduction of the rubbing actions.  The ratio of the dry weight of filler to the dry weight of binder may, for example, be between 3 and 10.  The thickness of the second layer may be between 1 and 15 microns (Para. [0052]-[0054]).        
The surface layer materials in Kuysayanagi discloses and the coating layer in Braun share the feature wherein blade deformation can be adjusted by adjusting the hardness thereof, so a person skilled in the art could have easily employed a coated layers such as in Braun for the first and second surface layer materials in Kuysayanagi.  
.  

Response to Arguments
6.	Applicants’ response filed 5/21/2021 regarding claims 16-33 have been fully considered and are moot as the rejections from the office action mailed 4/23/2021 have been withdrawn as discussed above.  
It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771